Opinion by
Orlady J.,
In answer to the plaintiff’s second point the learned trial • judge stated, viz : “ I feel constrained by the authority of the Supreme Court, as I understand it, and as it has been interpreted by other judges, to decline to affirm that point. . . . Personally and without such authority I should be disposed to affirm this point as a proposition of law, but in the face of what I consider the authority of the Supreme Court I feel bound to decline it.” And in answer to the defendant's fourth point said, viz : “ As I stated before, under the law as I under- ' stand it, I am bound to affirm that point, although if it were a case before me without authority, I should decline it.” The case before us differs materially from Young v. Merkel, 163 Pa. 513, in which the objectionable language of the charge tended to throw doubt upon and discredit the defendant’s testimony in relation to a contract and to convey to the jury the impression that in the opinion of the court it was unlikely that such a contract was made. Here the evidence was fairly and correctly submitted in a charge which is not challenged. ' The sole ground for complaint is in the answers to the two points above quoted. A careful examination of the record satisfies us that a retrial of the case would not change the result reached by the jury. In view of the fact that the trial judge had unqualifiedly affirmed the same legal propositions in his charge to the jury, it was not a reversible error for him to say, in answer to the' points pressed upon him for a repetition of his views, that prior to the decision by the Supreme Court he had held differently. In this he but followed the annunciation of Judge Sharswood in McKibbin v. Martin, 64 Pa. 352. A judge *100has no right to adhere to his own favorite opinions, after they have been reversed or overruled. It is his duty to administer justice according to the law as it is settled, not according to his own notions of what it ought to be. On argument the first and fourth assignments were not pressed; the others are not sustained for the reasons given.
The judgment is affirmed.